TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO.03-01-00714-CV




              T & K Properties, Inc.; Terry Shook; and Karen Steele, Appellants

                                                 v.

                                  Apante Investments, Appellee


        FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
          NO. GN101458, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING




               Because appellants have failed to file a brief, we will dismiss their appeal for want

of prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b).

               The Clerk of this Court filed the clerk=s record in this cause on January 24, 2002.

Accordingly, appellant=s brief was due on February 25, 2002. See Tex. R. App. P. 38.6(a).

               By postcard dated March 21, 2002, the Clerk of this Court notified the parties that

the appeal was subject to dismissal for want of prosecution unless appellant filed a brief by April

1, 2002, or tendered a motion for extension of time reasonably explaining the failure to do so.

Thus far, appellant has submitted neither a brief nor a motion for extension of time to file a brief.
               Accordingly, we dismiss the appeal for want of prosecution on our own motion. See

id. 42.3(b).




                                            Bea Ann Smith, Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Dismissed for Want of Prosecution

Filed: May 2, 2002

Do Not Publish